COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 LITTLE EARL BLAKE,                               §
                                                              No. 08-11-00358-CR
         Appellant,                               §
                                                                 Appeal from the
 v.                                               §
                                                               355th District Court
 THE STATE OF TEXAS,                              §
                                                             of Hood County, Texas
         Appellee.                                §
                                                                 (TC# CR11754)
                                                  §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF JULY, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating